DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/21 has been entered.
	

Claim Rejections - 35 USC § 101
Claims 23-42 and 44-46 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
With respect to step 1, Independent claims 1, 34 and 35 recite a “kitchen appliance that includes a vessel” thus satisfying Step 1 of the Patent Office’s eligibility guidance test. 
With respect to step 2a of the eligibility test and whether the claims are directed to a judicial exception (Prong 1) and whether the judicial exception is integrated into a practical application (Prong 2).  The examiner notes that judicial exception may comprise mental processes, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  It is noted the recitation of generic computer components, i.e. digitalization, a processing device of claim 34 and a computing unit of claim 35, in a claim does not preclude that claim from reciting an abstract idea.  In the instant case, under its broadest reasonable interpretation, the claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.

In the instant case the mere nominal recitation of the generic processor does not take the claim limitations out of the mental process because in this case imposes no limits on a specific operating parameter or even ingredient and thus the claims require mere data gathering of a single operating parameter at a single time to identify a variable, an ingredient type, where the “type” is not limited.  The claimed “identifying… the identity of the ingredient, from a plurality of ingredients described in a reference database” does not add any meaningful limits and since applicants specification does not teach how ingredients are determined other than based on a sensing of a single operating parameter at a single time which merely encompasses the user manually taking temperature measurement over a time period defined by a first and second time and “identifying” the identity based on cooked vs uncooked.  Importantly the claimed operating parameters includes “temperature of the contents of the vessel”.   The processor is used in their conventional way of gathering data and comparing, i.e. determining which can be performed mentally, such as monitoring temperature manually over a period a time or even at a single time and identifying a desired temperature, or in the instant case identify the ingredient by temperature or as taught by the prior art Germouni (20080274240) “the comparison performed by subtracting the desired temperature from the measured temperature to determine if the process is performing at the desired temperature”.  Similarly, with respect to claims 23, 34 and 35 the claims are directed to the abstract idea of “identifying the ingredient” based on a user setting an ambient speed and direction of rotation which is a step not outside that of a mental process which a person of ordinary skill in the art could perform using a spoon.  The claims merely require the additional element of a sensor device such as a thermometer and clock per the January 2019 PEG and October 2019 Update.  
The claims merely encompass the abstract ideas of comparing new and stored information and to identify options and/or using categories to organize, store and display information such as is known with paper cook books and numerical times and temperature observation, evaluation, judgment and opinion.  The claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping since the claim limitation can be performed in the mind. The data gathering steps are insignificant extra-solution activity “identifying” and thus the judicial exception is not integrated into a practical application since mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to perform an abstract idea.  
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See 
It is noted applicants specification provides no specialty programming, algorithms, examples of a desired heat, agitation, weighing, curves which were specifically designed as the specification is silent to how the computer actually “identifies” an ingredient.  
In addition with respect to step 2A, the examiner notes that in addition to mental processes capable of being performed in the human mind, the judicial exception further may comprise mathematical concepts, relationships, formulas, equations and calculations.  Applicants claims recite a sensor for “detecting” of at least one operating parameter including weight contents of the vessel, temperature of the contents of the vessel and/or visual appearance which are not outside the mental capability of a user and notoriously known in the art of cooking to weight contents with a scale, take temperature measurements with a thermometer and visually recognize appearance such as with respect to color, size, or even more broadly merely recognizing contents in the vessel as opposed to empty, etc., thus the claims require mere data gathering steps to identify a variable and do not add any meaningful limits.  As such, Applicant’s claims further fail the eligibility test of step 2A, prong 1.
With regard to Prong Two, the Guidance states that a judicial exception in conjunction with a particular machine that is integral to the claim provides reasonable integration into a practical application. However, if an element does not more than link a judicial exception to a particular field of use, then the judicial exception may not be integrated into a practical application. As explained below, the Examiner finds that Applicant’s recitation of a generic kitchen appliance fails to provide sufficient specificity to be integrated into a practical application, thereby failing the eligibility test of Step 2A, Prong Two.
Turning to Step 2B, the Examiner evaluates whether the claim provides an inventive concept. While the application of a judicial exception by or with a particular machine is an important clue in determining claim eligibility, it is not a transformative test. See MPEP 2106.05(b). In Parker v. Flook, the 
With regard to the particularity of the machine, Applicant recites a generic kitchen appliance comprising a vessel which is insufficient to provide an inventive concept. Applicant’s Specification merely teaches a cooking vessel to further define the kitchen appliance which encompasses several different types of kitchen appliances, including blenders, heated blenders, inductions cookers, expresso machines and ovens and several different sensed parameters that the “identifying” could be used upon, leading one to determine that Applicant’s recitation of a kitchen appliance comprising a vessel is insufficient to provide particularity to the claimed machine and since all kitchen appliance comprise a vessel.
While use of a machine to accomplish a claimed method may provide an inventive concept, Applicant’s generic kitchen appliance with a vessel is merely a machine on which the method operates. As indicated above, Applicant’s Specification discloses that the method is implemented by a processor that directs the operation of the kitchen appliance which is not limited and thus may include blenders, heated blenders, inductions cookers, expresso machines and ovens all which comprise “vessels” and components including heaters and agitators. These appliances perform vastly different operations with different methods and outcomes. Application of the same “identifying” on such disparate appliances shows that the kitchen appliance is merely a machine on which the control method operates, failing to provide significantly more than an abstract idea “identifying” an ingredient.
The additional claim element(s) of “a sensor for detecting at least one operating parameter”, which is not defined or limited as taught by Bales et al. (6486453) and Do et al. and Wolfe do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself since the claims are mere post‐solution activity that could be attached to almost any cooked food by merely following a recipe and maintaining cooking temperature. By failing to integrate into any specified cooking process or appliance, or specify a cooking of a food, the claim fails to improve the recited technological field. The steps merely monitor a process to achieve a known result and do not add any meaningful limits on use of the cooking processes, either manual or automated.  Taken alone or as an ordered combination, these additional elements do not amount to a claim as a whole that is significantly more than the exception. 
Claims drawn to judicial exceptions are not made patent eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192, n14 (1981). Applicant’s recitation of a patent ineligible abstract idea of “operating a kitchen appliance” is an attempt to limit the use of an abstract idea to a particular field of use, rendering the claims ineligible for patent protection. See MPEP 2106.05(h).
Following the Revised Patent Subject Matter Eligibility Guidance from the Office, Applicant’s invention is unpatentable under § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-42 and 44-46 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for “it is highly probable” to identify a single ingredient, the specification does not reasonably provide enablement for “identifying the ingredient” using any and or all of the claimed operating parameters. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Although the specification makes reference to different ingredients which can be identified with different operating parameters, the specification is silent to using any and or all of the claimed operating parameters to identify a same singular ingredient. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 23-42 and 44-46 it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 23-42 and 44-46 read on “at least one operating parameter includes at least one of…”, i.e. any and or, all of the operating parameters identify a same singular ingredient while the specification teaches the identifying of the ingredient being operating parameter specific.   
(b) There is no direction or guidance presented for “identifying the ingredient”, i.e. a singular ingredient using any and or all operating parameters including weight of the contents of the vessel, temperature of the contents of the vessel energy supply, resistance of the contents of the vessel or visual appearance of the contents of the vessel to identify a same ingredient.
(c) There is an absence of working examples concerning identifying a same ingredient using any and or all of the claimed operating parameters, i.e. identifying salt using weight of the contents of the vessel and/or temperature of the contents of the vessel energy supply and/or resistance of the contents of the vessel and/or visual appearance of the contents of the vessel.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 23-42 and 44-46.

Claims 23-42 and 44-46 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for identifying a single ingredient the specification does not reasonably provide enablement for identifying each and every known ingredient, i.e. identifying by a computing component, an identity of the ingredient. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Although the specification makes reference to different ingredients which may be identified at different times using different operating parameters, the teaching of “identifying the ingredient”, specifically with respect to each and every conceivable “ingredient” is not disclosed in the specification, the teaching of “identifying” based on different classes, i.e. liquid vs solid, meat vs. fruit or vegetable, etc. is not taught by the specification and thus the phrase lacks enablement.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 23-42 and 44-46 it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 23-45 read on “identity the ingredient” while the specification is silent to how the computing component determines the identity of any and all possible ingredients and the specification is silent to a generated reference data set for comparison.  Though the specification teaches different ingredients have different recognizable characteristics, the specification is silent to these characteristics relative any ingredient such that an absolute occurs, i.e. “identifying the ingredient”.  Though the specification teaches it is conceivable that onions generate a characteristic motor current curve when they are comminuted at a specified speed in the agitator of the kitchen appliance 10. At the same time, it may be provided that the onions are to be heated and that their heating curve is also recorded, thus indicating the specific heat capacity of ingredient 2. If a similar material behavior is now found in the reference data sets 211, it is highly probable that onions can be concluded. In particular, the reference database 33 may be supplemented with or based on data from a big data analysis.  However the specification is silent to examples, data, and programming which is capable of identifying each and every known ingredient.
(b) There is no direction or guidance presented for “identifying the ingredient” irrespective of different ingredient types, states, composition, and combination of ingredients, i.e. red onion vs. shallot vs. scallion vs broadly onion, meat vs vegetable, irrespective of state, liquid vs. solid, irrespective of similar material physical aspects, i.e. baking powder vs sugar vs salt, or similar material which are in fact different, i.e. different types of onion, or meat such as chicken vs fish. 
(c) There is an absence of working examples concerning “identifying the ingredient” irrespective of different ingredient types, states, composition, and combination of ingredients, i.e. red onion vs. shallot vs. scallion vs broadly onion, meat vs vegetable, irrespective of state, liquid vs. solid, irrespective of similar material physical aspects, i.e. baking powder vs sugar vs salt, or similar material which are in fact different, i.e. different types of onion, or meat such as chicken vs fish.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 23-45.

Claims 23-42 and 44-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “during the operation, detecting, by a sensor of the kitchen appliance… weight contents of the vessel”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches identifying the ingredient by weight, the specification is silent to “during operation” where during operation is taken with respect to during cooking, identifying the ingredient by weight.
Claims 23-42 and 44-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “during the operation, detecting, by a sensor of the kitchen appliance… energy supply… identifying the ingredient”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches identifying the ingredient by “energy supply”, and more specifically “a certain property of the ingredient can be inferred” using [0013] Energy supply, in particular current and/or voltage.  The specification is silent to identifying an ingredient merely by energy supply where energy supply is broadly with respect to with or without power.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-42 and 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23-42 and 44-46 are rejected due to the phrase of Independent claims 23, 34 and 35 “for processing an ingredient” since it is unclear if the “an ingredient” is limited to only processing a single ingredient at a time, if the phrase is with respect to multiple ingredients but specific to one of, i.e. an ingredient, if the phrase is with respect to a defined and singular ingredient at all time, i.e. for food processing only meat or something different altogether.
Claims 23-42 and 44-46 are rejected due to the phrase of Independent claims 23, 34 and 35 “identifying, by the computing component, the ingredient” ” since it is unclear if the “the ingredient” is limited to only processing a single ingredient at a time, if the phrase is with respect to multiple ingredients but specific to identifying one of, i.e. an ingredient, if the phrase is with respect to a defined and singular ingredient identified at all times, i.e. identifying only meat or only water content, if the phrase is with respect to a common property relative ingredients or something different altogether.
Claims 23-42 and 44-46 are rejected due to the phrase of Independent claims 23, 34 and 35 “resistance of the contents of the vessel” since term “resistance” in the instant case is a relative term and thus it is unclear if the phrase is with respect to a sensor device which is food specific, machine specific or something different altogether “resistance” with respect to “precluding”, such as resistance to water or heat, it is unclear if the “resistance” is relative a sensed food property, i.e. resistance to breaking apart or forming multiple from a whole, with respect to a machine operating condition, i.e. a resistance of an unclaimed stirring element within the vessel or relative to an error, i.e. resistance to cooking for alternative suggestions or something different altogether.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-33 and 43-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Do et al. (20090258331).
Do teaches a method for generating digital information that describes a cooking process that involves use of a kitchen appliance (par. 0002; par. 0139) that includes a vessel (par. 0002; par. 0139 pan, griddle) comprising the following steps:
During the cooking process (par. 0139; processing commences), receiving, via a user interface of the kitchen appliance (par. 0041; par. 0136; interactive cooktop), a manual user interaction (par. 0041, 0134, 0109, par. 0139) that initiates an operation of the kitchen appliance (par. 0041, 0134, 0109, par. 0139) for food processing an ingredient in the kitchen appliance (par. 0133 recipe chosen; par. 0139 time ingredients to be cooked) wherein the operation is performed on contents of the vessel (par. 0139 time ingredients to be cooked).
Wherein the manual user interaction is assigned to an action sequence of the cooking process (par. 0041, 0134, 0109, par. 0139), wherein an interpretation for identifying the ingredient (par. 0041, 0134, 0109, par. 0139) is performed on a basis of the action sequence (par. 0139 instructions specific to determined; par. 0133; time needed), wherein the manual user interaction includes a setpoint specification (par. 0139; temperature in light of cooking instructions), which specifies a setpoint temperature (par. 0139).
During the operation, detecting, by a sensor of the kitchen appliance (par. 0109 step 564; par. 0134 sensor taken as control unit, start mixer, oven on, particular temperature; par. 0041 scale), at least one operating parameter of the operation, wherein the at least one operating parameter includes weight of the contents of the vessel (par. 0041), temperature of the contents of the vessel (par. 0134 sensor taken as control unit, oven on, particular temperature), energy supply (par. 0134 sensor taken as control unit, start mixer, oven on), resistance of the contents of the vessel (par. 0134 start mixer; any resistance requiring mixing) or visual appearance of the contents of the vessel (par. 0109 step 564)
receiving, by a computing component (par. 0141), signals indicating the at least one operating parameter (par. 0041, 0134, 0109, par. 0139 adjust energy supply relative temperature), receiving by the computer component, signals indicating the at least one operating parameter (par. 0139) and the manual user interaction (par. 0139 implement identified).

generating the digital information based, at least in part, on an identity of the identified ingredient (par. 0140; cook time completed vs not completed relative temperature) and storing the digital information in a memory unit (par. 0141).
With respect to claim 24, detecting the at least one operating parameter comprises recording a time course of the at least one operating parameter (par. 0140).
Determining the identity of the ingredient comprises comparing at least the operating parameter or the manual user interaction with a reference database (par. 0140; identity relative cooked vs uncooked as determined by time).
Assigning the manual user interaction to the action sequence of the cooking process (par. 0139, par. 0140).
Forming a recipe based on the action sequence (par. 0139, 0140; instructions; temp., time).
The method comprises the following step of sending at least the recipe or the action sequence to at least a mobile device or a server (par. 0141).
The method comprises the following step of displaying at least the identity of the ingredient (par. 0105, par. 0140 food done) or the action sequence (par. 0105, 0140) on a display unit (par. 0041, 0136) of the kitchen appliance (par. 0136). 
The ingredient is added to the vessel of the kitchen appliance prior to detecting the at least one operating parameter (par. 0140).
The method comprises the following step of validating at least the ingredient (par. 0140; cooked vs uncooked relative time), the action sequence (par. 0140; time, temp.) or the recipe (par. 0140 remove food).
The validation comprises comparing at least the at least one operating parameter or the manual user interaction with a validation data set (par. 0139 temp, par. 0140 time).
The method comprises the following step of outputting a suggestion for improvement (par. 0136) based on data from at least a reference database (par. 0141) or a validation database (par. 0141).

Storing the digital information in the memory unit is performed as part a recording operation (par. 0109; step 564), wherein at least one in ingredient is arranged in the kitchen appliance during the recording (par. 0109).


Claims 23-27, 29-38 and 42-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfe (8122815).
With respect to claims 23, 34 and 35 Wolfe teaches a method for generating digital information that describes a cooking process in a kitchen appliance that includes a vessel (col. 8 lines 62-64) while the cooking process is performed (col. 13 lines 63-67), comprising:
During the cooking process (col. 14 line 12 creating, where it is noted “during the cooking process” is with respect to digital information that describes a cooking process per preamble and thus the cooking process is taken to include the generating), receiving, via a user interface of the kitchen appliance (col. 13 line 65), a manual user interaction (col. 13 lines 65-67; program) that initiates an operation of the kitchen appliance (col. 13 lines 66 speed, direction of rotation, desired cooking method) for food processing an ingredient in the kitchen appliance (col. 13 lines 65-67; speed, direction; col. 14 lines 23-25) wherein the operation is performed on contents of the vessel (col. 13 lines 30-35; col. 14 lines 23-25).
Wherein the manual user interaction is assigned to an action sequence of the cooking process (col. 13 lines 66-67), wherein an interpretation for identifying the ingredient (col. 14 lines 23-25) is performed on a basis of the action sequence (col. 14 lines 15-25), wherein the manual user interaction includes a setpoint specification (col. 13 lines 65-67), which specifies a setpoint temperature (col. 13 line 67), a setpoint ambient speed (col. 13 line 67) or a direction of rotation of an agitator (col. 13 line 67).
During the operation, detecting, by a sensor (col. 10 lines 46-47 computer; col. 12 lines 1-5; col. 14 line 50; timepiece per applicants spec par. 0066) at least one operating parameter of the operation including temperature of contents of the vessel (col. 10 lines 46-47), energy supply (col. 1 line 66- lines 1-5; col. 14 lines 50-52) and resistance of contents of the vessel (col. 13 lines 26-35; col. 8 line 35 thick, heavy food).
Receiving, by a computing component (col. 14 lines 26-32), signals indicating (col. 14 lines 43-54);

and the manual user interaction (col. 14 lines 2-10).
identifying, by the computing component (col. 14 lines 26-33), the ingredient (col. 14 lines 23-25; col. 14 lines 16-23; relative individual steps determined by time; identifying as defined by pre-stored instructions) from a plurality of ingredients described in a reference database (col. 14 lines 5-10, 23-25) based on a characteristic formed by a combination of the at least the at least one operating parameter (col. 14 lines 16-25) and the manual user interaction (col. 14 lines 12-14).
generating the digital information based, at least in part, on the identity of the ingredient (col. 14 lines 23-25) and storing the digital information in a memory unit (col. 14 lines 8-10).
With respect to claim 24, detecting the at least one operating parameter comprises recording a time course of the at least one operating parameter (col. 14 lines 16-23).
Determining the identity of the ingredient comprises comparing at least the operating parameter or the manual user interaction with a reference database (col. 14 lines 23-25; method for…).
Assigning the manual user interaction to the action sequence of the cooking process (col. 14 lines 11-13).
Forming a recipe based on the action sequence (col. 14 lines 9-10).
The method comprises the following step of displaying the action sequence (col. 13 lines 65-67) on a display unit (col. 13 lines 64-65 digitized user interface) of the kitchen appliance. 
The ingredient is added to the vessel of the kitchen appliance prior to detecting the at least one operating parameter (col. 14 lines 13-15; food inherently within relative steps 2+ col. 14 lines 15-20).
The method comprises the following step of validating at least the ingredient (col. 14 lines 23-25), the action sequence (col. 14 lines 16-23) or the recipe (col. 14 lines 23-25).
The validation comprises comparing at least the at least one operating parameter or the manual user interaction with a validation data set (col. 14 lines 23-25).
The method comprises the following step of outputting a suggestion for improvement (col. 14 lines 15-23) based on data from at least a reference database (col. 14 lines 11-12) or a validation database (col. 14 lines 32-35).
With respect to claim 43, the at least one operating parameter includes, temperature distribution of the contents of the vessel (col. 14 lines 15-23; different temps), energy supply (col. 14 lines 15-23 different heat setting).

With respect to claim 34, a cooking vessel for receiving an ingredient to be used in the cooking process (col. 8 lines 62-64).
a processing device (col. 8 lines 63-64; heating and rotation), operatively coupled to the cooking vessel for food processing the ingredient (col. 8 lines 63-64; heating and rotation) during performance of the cooking process (col. 14 lines 16-25).
a user interface, operatively coupled to processing device (col. 13 lines 64-67), for receiving a manual user interaction (col. 13 line 65-66; choose setting, program) that initiates an operation of the kitchen appliance (col. 14 lines 11-12) wherein the operation is performed on contents of the cooking vessel (col. 8 lines 62-64).
wherein the manual user interaction is assigned to an action sequence of the cooking process (col. 14 lines 15-23), wherein an interpretation for identifying the ingredient is performed on a basis of the action sequence (col. 14 lines 23-25), wherein the manual user interaction includes a setpoint specification (col. 13 line 67; time), a setpoint temperature (col. 13 line 67), a setpoint ambient speed (col. 13 line 67), and a direction of rotation of an agitator (col. 13 line 67).
a sensor device (col. 10 lines 46-47 computer; col. 12 lines 1-5; col. 14 line 50; timepiece per applicants spec par. 0066) for detecting at least one operating parameter during the operation (col. 10 lines 46-47; col. 12 lines 1-5; col. 14 lines 50-52).
The at least one operating parameter of the operation including temperature of contents of the vessel (col. 10 lines 46-47), energy supply (col. 1 line 66- lines 1-5; col. 14 lines 50-52) and resistance of contents of the vessel (col. 13 lines 26-35; col. 8 line 35 thick, heavy food).
an integrated control device (col. 14 lines 1-10) configured to perform, during use of the kitchen appliance during the cooking process:
identifying, based on a characteristic formed by a combination at least the at least one operating parameter and the manual user interaction (col. 14 lines 12-14), the ingredient (col. 14 lines 24-25), from a plurality of ingredients described in a reference database (col. 14 lines 5-10, 23-25) and indicating the ingredient as part of the digital information (col. 14 lines 24-25). 
Claim 35 is taken as above with respect to claim 34, in addition to,
a computing component communicatively coupled with the kitchen appliance (col. 12 lines 5-7), wherein the computing component for:
receiving signals indicating the at least one operating parameter and the manual user interaction (col. 14 lines 26-34).

storing the identity of the ingredient as part of the digital information (col. 14 lines 24-25; col. 14 lines 8-10).
With respect to claim 36, the computing component is configured to access a reference database (col. 14 lines 6-7, lines 38-39), wherein determining the identity of the ingredient comprises comparing at least the at least one operating parameter (col. 14 lines 26-25) or the manual user interaction and with data in the reference database (col. 14 lines 12-14).
The computing component is in communication connection with a memory unit (col. 14 lines 4-10), wherein at least the manual user interaction or the at least one operating parameter is stored in the memory unit in correlation with the identity of the ingredient (col. 14 lines 12-25).
Wherein the computing component is configured to assign the manual user interaction to the action sequence of the cooking process (col. 14 lines 12-14).
The computing component configured to find the ingredient in a validation database (col. 14 lines 12-25), compare the at least one operating parameter or the manual user interaction with a validation data set (col. 14 lines 24-25).
Storing the digital information in the memory unit is performed as part a recording operation (col. 14 lines 5-10), wherein at least one in ingredient is arranged in the kitchen appliance during the recording (col. 14 lines 11-13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-42 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (8122815) in view of Do et al. (20090258331).
Wolfe is taken as above, however alternatively to above, Wolfe is silent to teaching a temperature sensor for temperature contents of vessel.
Wolfe teaches digitized and computerized cooking device and thus one of ordinary skill in the art would have been motivated to look to the art of interactive cooking and common control functions of cooking device as taught by Do.
Thus since Wolfe teaches pre-stored instruction and regulating heat with current regulating devices known in the art for controlling power to electric heating elements (col. 14 lines 48-54).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate or teach as a regulating device a temperature sensing means as taught by Do (par. 0139) thus providing the additional benefit of repeatedly monitoring the vessel temperature to maintain the temperature therein as desired by both and providing control signals for powering the heating elements according to pre-determined instructions over time specific to temperature of the contents of the vessel during cooking and providing the advantage of temperature specific decisions for automated and real time temperature control of the contents of the vessel as desired by both.
With respect to claim 28, since Wolfe teaches pre-stored instruction and regulating heat with current regulating devices known in the art for controlling power to electric heating elements (col. 14 lines 48-54) and external device coupled to the appliance (col. 14 lines 31-32).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate or teach a mobile device or server as taught by Do thus providing the additional benefit of remotely providing control signals for powering the heating elements according to pre-determined instructions over time.
Claim 39 is taken as above with respect to a temperature sensor.

Though silent to a display unit, Wolfe does teach a computerized or digitalized computer interface (col. 13 lines 64-65).  Thus since both teach a same computer, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a display as taught by Do thus providing the advantage of visual displays to both assist the user in preparing the recipe (par. 0105) or more specifically in the event of a user who requires visually enhanced content displaying such for enhance visual recognition (par. 0114).

Response to Arguments
With respect to applicants urging directed to the 101 rejection.  Applicants specification does not provide significantly more with respect to examples, algorithms or programming required to identify an ingredient.  Though applicant urges the claims require a sensor, it is noted the claimed sensor merely is required to sense a single operating parameter at a single time.	
Though applicant urges detecting at least one operating parameter integrates the judicial exception into a practical application it is initially noted the claimed “cooking process” begins with “manual user interaction” via a user interface and thus the “cooking process” is not limited to during heating but includes pre-cooking activity.  It is noted the sensing of weight of the contents of vessel, temperature of the contents of the vessel, energy supply and/or visual appearance of the contents of vessel can be obtained from user observation.  The claimed computing components is used in its conventional way, where it is further noted the user is ultimately not required to choose any alternative suggestions or alternative cooking properties such that the cooking device changes cooking conditions, but merely provides known information, i.e. “identifying” as “described in a reference database” and as is known relative printed cook books.
Thus, though applicant urges the claims represent an advancement in computer technology, because the claimed invention requires a cooking device with a control unit that stores automated cooking processes, and has inherent logical processes that control cooking processes within the cooking device and more specifically though applicant urges the claims are directed to overcoming a problem in cooking devices, where flexibility is needed to ensure that food products are cooked to the desired parameters and allow.

Rather than improving computer-related technology in the form of computer functionality, the process uses existing computer technology as a tool to perform the mental processes as explained above. Indeed and importantly, the Specification does not describe specific algorithms or computer structure that is necessary to perform the method beyond general references to control units and memory.
In addition, the step of the control unit identifying an ingredient based any of multiple different parameters, with respect to multiple different types of “kitchen appliances” as described in a reference database, as opposed to manually as is known in routine cooking, further weighs against applicants position that the step is sufficiently integrated into a practical application.  Applicants kitchen appliance is open to with or completely without rotation of an agitator, i.e. includes broadly a heated blender and grill control and is even open to “direction of rotation of an agitator” or “set-point ambient speed” relative a fan such as is typical in convection ovens further weighs against applicants position that the step is sufficiently integrated into a practical application.
In addition it is noted the claimed “identifying” the ingredient, includes and requires manual user interaction.  More specifically the manual user interaction includes the option of specifying a desired setpoint temperature which is the basis for any and all cooking.  The claimed operating parameter are recipe specific instructions which as noted above are not outside the mental capability of a user, such as weighing contents to determine either the recipe specific weight or a deviation from a recipe specific weight, temperature contents of the vessel, i.e. manually taking temperature measurements of the food for its art recognized purpose of determining current temperature relative desired temperatures such as in the instant case identify the ingredient by temperature, i.e. cooked vs uncooked, or as taught by the prior art Germouni (20080274240) “the comparison performed by subtracting the desired temperature from the measured temperature to determine if the process is performing at the desired temperature”.  Energy supply is not limited to type or degree and further encompasses merely recognized power, resistance of the contents of the vessel merely recognizes any property as the kitchen appliance does not require an agitator and even more broadly “visual appearance” which encompasses any and all characteristics such 
The claimed “identifying” is further open to pre-solution activity prior to commencing cooking, with respect to during a cooking process for identifying whether a final desired property has been attained, i.e. temperature, weight, visual appearance, resistance of contents to stirring and any time including an prior to removing of the food from the vessel.
By failing to integrate into any specified cooking process or appliance, or specify a cooking of a food, the claim fails to improve the recited technological field. The steps merely monitor a process to achieve a known result and do not add any meaningful limits on use of the cooking processes, either manual or automated.  Taken alone or as an ordered combination, these additional elements do not amount to a claim as a whole that is significantly more than the exception. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp. vs. CLS).
With respect to the 112 1st rejection, though applicant urges the specification teaches such relative “measured weight” importantly it is noted the claims are open to identifying each and every possible ingredient using any and or all of the operating parameters.  The operating parameter is not limited to a single parameter as urged by applicant but includes identifying the ingredient by sensing any and all operating parameters.
With respect to applicants urging Do is silent to “detecting the temperature of the contents of the vessel” and more specifically the claimed operating parameters, it is noted Do teaches the multiple options relative to:
a sensor of the kitchen appliance (par. 0109 step 564; par. 0134 sensor taken as control unit, start mixer, oven on, particular temperature; par. 0041 scale), at least one operating parameter of the operation, wherein the at least one operating parameter includes weight of the contents of the vessel (par. 0041), temperature of the contents of the vessel (par. 0134 sensor taken as control unit, oven on, particular temperature), energy supply (par. 0134 sensor taken as control unit, start mixer, oven on), resistance of the contents of the vessel (par. 0134 start mixer; any resistance requiring mixing) or visual appearance of the contents of the vessel (par. 0109 step 564).
	With respect to applicants urging directed to Wolfe it is initially noted the claimed operation commences with the first “manual user interaction that initiates an operation” and thus with respect to applicants urging Wolfe is silent to during the operation, Wolfe is taken to teach such with respect to applicants same claimed “manual user interaction that initiates an operation”.
With respect to applicants urging Wolfe is silent to teaching identifying the ingredient, it is importantly noted the claims are not required to identify ingredients relative class, i.e. either liquid vs 
Thus with respect to applicants urging Wolfe is silent to identifying the ingredient, importantly and as taught by applicants specification par. 0020, the interpretation for identifying the ingredient is performed on the basis of the action sequence and as taught by Wolfe where “the ingredient” is taken with respect to a mixture defined by a singular action sequence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792